{¶ 76} I concur in the majority's analysis and disposition of Appellants' two assignments of error with one exception; that being the value the trial court assigned to the Cadillac.
 {¶ 77} As noted by the majority, Appellee testified he gave Appellants $1,000.00 for the use of the Cadillac and Appellants were to get the car back once Appellee was repaid. Majority Opinion at par. 29. The Cadillac is titled in Appellee's name and he continues to use it. Although the title lists the value of the Cadillac as $1,000.00, to assign $1,000.00 as its value is unrealistic in light of the Appellee's own testimony $1,000.00 was for his "use" of the vehicle and the vehicle was to be returned to Appellants upon repayment of the loan.
 {¶ 78} I would sustain, in part, Appellants' second assignment of error and reverse and remand the matter for the trial court to recompute damages based upon a reassessment of the value of the Cadillac. *Page 1